Citation Nr: 1340855	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-13 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, major depressive disorder, mood disorder, depressive disorder, and adjustment disorder.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist with regard to the Veteran's claim for entitlement to service connection for a psychiatric disorder.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The case was remanded in an April 2012 Board decision to afford the Veteran another VA examination to adequately address the etiology of the his psychiatric disorders.  However, the Veteran, who is homeless, failed to report for two subsequently scheduled VA examinations.  Accordingly, the Board concludes that the Veteran's claims file should be returned to the May 2010 VA examiner for an addendum which provides a rationale upon which the previous opinions were based.  

Accordingly, the case is remanded for the following action:

1.  The RO must return the claims folder to the examiner who conducted the May 2010 VA examination, or to another examiner if the May 2010 examiner is not available.  The examiner must be provided with, and review, the entire claims file and all electronic records.  The examiner must specify in the report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  The examiner must explain the rationale and the clinical findings upon which the May 2010 opinions that the criteria for posttraumatic stress disorder (PTSD) were not met, and that the Veteran's mood disorders were likely substance abuse, were based; and in doing so, must integrate and discuss previous VA treatment records which reflected that the Veteran met the DSM-IV criteria for PTSD.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

2.  The addendum medical report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

3.  After completing the above, reviewing any additional evidence submitted, and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD, major depressive disorder, mood disorder, adjustment disorder, and depressive disorder, not otherwise specified.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

